DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 14 May 2021.  The examiner acknowledges the amendments to claims 39, 41, 47, and 49-51, the cancellation of claim 32, and the addition of new claims 56-62.  Claims 1, 11, 23-25, 27-31, and 33-62 are pending; claims 1 and 11 remain withdrawn from consideration.
Claim Objections
Claim 58 is objected to because of the following informalities:  the word “apart” in line 3 should recite --a part--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 53 recites “the housing has a width that is at least thrice that of its height”. The original disclosure is silent as to actual dimensions of the housing or ratios between dimensions. Furthermore, there is no indication that the drawings are to scale. The limitation that the housing has a width that is at least thrice that of its height is therefore new matter.
Claim 55 recites “the inductance coil is part of an assembly that establishes an air-core inductor”. The original disclosure does not describe a specific type of core, therefore “an air-core inductor” is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites “without conversion whatsoever” in line 7. It is indefinite to recite establishing a transcutaneous link without conversion whatsoever since the claim previously recites a microphone to transduce (convert) the captured sounds into respective signals having respective frequencies.
Claim 62 recites the limitation "a mid-location thereof" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “mid-location” refers to the housing or the bender.
Claim 62: the term "generally" in line 5 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what housing configuration is considered to be “generally” proportional to a height and width of an assembly comprising the piezoelectric bender and the counterweights.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 47, 51, and 56 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 47 recites “the housing is implanted in a head of a person via securement to a skull in the head behind a location of an outer ear of the head, wherein the housing is secured to the skull by a threaded bone fixture” in lines 2-4. The claim therefore encompasses a human configured to be implanted in a head of a person via securement to a skull in the head behind a location of an outer ear of the head, wherein the housing is configured to be secured to the skull by a threaded bone fixture.”
Claim 51 recites “the headpiece being located in its entirety away from an ear system of a recipient of the hearing prosthesis” in lines 4-5. This limitation defines a physical location of the headpiece relative to a user and thus requires the presence of a human organism for infringement. Suggested alternative language is “the headpiece is configured to be located in its entirety away from an ear system of a recipient of the hearing prosthesis.”
Claim 56 recites “the second inductance coil of the external component is held against the head of the recipient” in lines 4-5. The claim therefore encompasses a human organism because the inductance coil is recited as being physically located against the head and the presence of a human organism is required for infringement. Suggested alternative language is “the second inductance coil of the external component is configured to be held against the head of the recipient.”
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23-25, 27-29, 36-43, 45, 52, and 61 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Koskowich (US 2014/0275728 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Koskowich in view of Bendsen (US 2013/0029624 A1).
Claim 23; Koskowich discloses a hearing prosthesis, comprising: an implantable passive resonant component 14 including a vibratory electrical capacitive apparatus (piezoelectric transducer 46/62; Applicant’s specification describes the vibratory electrical capacitive apparatus as a piezoelectric transducer (capacitor 1251 is referred to as a piezoelectric component or material [0070-73])) and an inductance coil 82/92 [0029 and 0031], wherein the vibratory apparatus and the inductance coil are encased in a titanium housing 54 (fig. 5 and [0031]), and the implantable component is configured such that a transcutaneous signal received by the inductance coil through the titanium housing activates the vibratory apparatus to evoke a hearing percept (implant 14 is a passive component because it is made up of only passive electrical circuit components including an inductor/coil 82/92 and capacitor/transducer 46/62; circuits made up of an inductor and a capacitor are resonant circuits). Koskowich discloses the implant 14 may further include an electrical matching circuit [0030]; the term “may” implies the electrical matching circuit is not required and the electrical matching circuit can be excluded, however, even if the electrical matching circuit is included, such devices can also be made up of only passive components (Bendsen fig. 2a-3b and [0020, 0061-62]). If the electrical matching circuit is included in the prosthesis of Koskowich, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the matching 
Claim 24; the entirety of the implantable component of Koskowich is shown and described in figs. 4 and 5 and paragraphs [0029-32]; no integrated circuits are included and the signal and power are transmitted with a “simple electro-magnetic circuit”. Furthermore, Bendsen does not disclose an integrated circuit as part of the matching circuit (figs. 2a-3b).
Claim 25; Koskowich discloses the housing entirely and completely encompasses the coil and the vibratory apparatus, thus being devoid of any feedthrough passages (fig. 5 and [0029] “everything is housed in a unitary module with no cables extending from it”).
Claim 27; Koskowich further discloses an external component 12 including a second inductance coil 80, wherein the hearing prosthesis is configured to establish an electromagnetic link entirely at audio frequencies to operate the vibratory apparatus to evoke a hearing percept (fig. 4; ([0030 and 0032] “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil at the audio frequency. The magnetic field in the receiving coil produces a voltage and provides both power and signal simultaneously to the transducer 46.”)
Claim 28; Koskowich discloses the vibratory apparatus is configured to vibrate when the inductance coil is exposed to a transcutaneous magnetic link and/or electromagnetic link at very low frequencies and lower ([0030 and 0032] “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil. The magnetic field in the receiving coil produces a voltage and provides both power and signal simultaneously to the transducer 46.”; audio frequencies are known to range from 20 Hz to 20 
Claim 29; Koskowich discloses the vibratory apparatus is powered entirely and solely by the magnetic and/or electromagnetic link ([0030 and 0032] “The magnetic field in the receiving coil produces a voltage and provides both power and signal simultaneously to the transducer 46.”; no battery or other power source is provided in the implantable component, figs. 4 and 5).
Claims 36 and 38; Koskowich discloses the hearing prosthesis is configured to establish an electromagnetic link entirely at audio frequencies to operate the vibratory apparatus to evoke a hearing percept (fig. 4; ([0030 and 0032] “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil. The magnetic field in the receiving coil produces a voltage and provides both power and signal simultaneously to the transducer 46.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the implantable passive resonant component of Koskowich or Koskowich in view of Bendsen to establish a circuit that has an electrical self-resonant frequency of below 20 kHz since 20 kHz is the upper range of audio frequencies, and the device of Koskowich or Koskowich in view of Bendsen operates at audio frequencies. An implantable passive resonant component with a self-resonant frequency in the audio frequency range would establish a circuit that is tuned to a frequency in the audio spectrum.
Claim 37; Koskowich discloses the hearing prosthesis is configured to establish an electromagnetic link entirely at audio frequencies to operate the vibratory apparatus to evoke a hearing percept (fig. 4; ([0030 and 0032] “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil. The 
Claim 39; Koskowich discloses the hearing prosthesis includes a microphone apparatus configured to capture ambient sounds in the frequencies of the audio spectrum and transduce the captured sounds into respective signals having respective frequencies; and the hearing prosthesis is configured to establish a transcutaneous link at frequencies below 300 kHz corresponding to the respective signals at the respective frequencies of the respective signals without conversion whatsoever that drives the vibratory electrical capacitive apparatus at the respective frequencies (external portion 12 includes a microphone 16 [0024] and transduces the sounds captured thereby into audio frequency signals and establishes a transcutaneous link at the audio frequencies (audio frequencies are below 300 kHz) corresponding to the signals and frequencies of the captured sounds to drive the vibratory apparatus at the corresponding frequencies [0029-32]; the “driver” coil is energized by an audio frequency signal generator [0030] and therefore is not converted “whatsoever”, as evidenced by the lack of any description of converting the signal to another frequency and the lack of a signal extraction and conditioning circuit in the implantable module 14 in fig. 4 as compared to fig. 2; fig. 2 is directed to a link using RF transmission at ultra-high frequencies, which requires a signal extraction and conditioning circuit to extract the audio signal which was converted to the ultra-high frequency for transmission).
Claim 40; Koskowich discloses an external component 12 including a second inductance coil 80, wherein the hearing prosthesis is configured to establish an electromagnetic link entirely at frequencies below kHz to operate the vibratory apparatus to evoke a hearing percept, wherein all batteries of the hearing prosthesis are located in the external component (([0030 and 0032] “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil; audio frequencies are below 300 kHz; power storage device 30 such as a battery or larger capacitor is provided in the external component 12 [0024] and no battery or capacitor is included in the implantable passive resonant component (fig. 4 shows the entire circuit of the implantable component)). Furthermore, in the event the electrical matching circuit is included, Bendsen discloses the electrical matching circuit may comprise only an inductor and a capacitor or resistor and thus no batteries (figs. 2a-b).
Claims 41 and 42; the hearing prosthesis is configured to establish a transcutaneous link at frequencies that have values below 300 kHz that drives the vibratory electrical capacitive apparatus, wherein the vibratory electrical capacitive apparatus is the only power storage or capacitive device in the implantable portion of the hearing prosthesis (external portion 12 transduces the sounds captured thereby into audio frequency signals and establishes a transcutaneous link at the audio frequencies (audio frequencies are below 300 kHz) [0029-32]; power storage device 30 such as a battery or large capacitor is provided in the external component 12 [0024] and no battery is included in the implantable passive resonant component (fig. 4 shows the entire circuit of the implantable component; piezo transducer 46 is the only capacitive element shown)). Furthermore, in the event the electrical matching circuit is included, Bendsen discloses the electrical matching circuit may comprise only an inductor and a resistor and thus no capacitive or power storing devices (fig. 2b).
Claim 43; Koskowich discloses the vibratory electrical capacitive apparatus forms the entirety of the capacitance portion of the implantable passive resonant component (fig. 4). Furthermore, in the event the electrical matching circuit is included, Bendsen discloses the electrical matching circuit may comprise only an inductor and a resistor and thus no capacitive portions (fig. 2b).
Claim 45; Koskowich discloses the vibratory electrical capacitive apparatus expands and/or contracts at a frequency and amplitude corresponding to a frequency and amplitude of a magnetic field to which the inductance coil is exposed when such magnetic field induces current in the inductance coil that powers the electrical capacitive apparatus to expand and/or contract ([0030 and 0032] “A “driver” coil is energized by an audio frequency electrical signal generator, creating a magnetic field that is coupled to the “receiving” coil. The magnetic field in the receiving coil produces a voltage and provides both power and signal simultaneously to the transducer 46.”; therefore the hearing prosthesis is configured such that the link drives the vibratory electrical capacitive apparatus at the frequencies of the electromagnetic link, unlike other electromagnetic links, such as radio frequency links, which transmit audio signals and power at much higher frequencies than a driving frequency (see for example Koskowich [0026-27]).
Claim 52: Koskowich discloses the vibratory electrical capacitive apparatus is a piezoelectric bender [0025 and 0031].
Claim 61: Koskowich discloses the inductance coil includes a magnetic core 96 but does not explicitly state the core is a ferromagnetic core and thus fails to disclose the inductance coil is part of an assembly that establishes a ferromagnetic conductor. However, Koskowich does disclose the magnetic core of the inductance coil of the external component includes a 

Claim 44 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Koskowich or, in the alternative, under 35 U.S.C. 103 as obvious over Koskowich in view of Bendsen as applied to claim 23 above, as evidenced by Fischell (US 2001/0051819 A1).
Claim 44; Koskowich discloses the vibratory electrical capacitive apparatus expands and/or contracts due to direct application of current induced at the inductance coil by an alternating magnetic field originating outside the housing ([0029-32]; while Koskowich does not explicitly state an alternating magnetic field, magnetic induction means an alternating magnetic field in one coil generates an electrical current in another coil, as taught by Fischell [0189]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich or Koskowich in view of Bendsen as applied to claim 23 above, and further in view of Leysieffer (US 6154677).
Claim 30; Koskowich is silent as to the material of the inductance coil. However, Leysieffer discloses an implantable receiver coil configured to communicate with an external transmitter may be made of a material such as copper, which is not normally biocompatible, if 
Claim 31; Koskowich discloses hermetically sealing the inductance coil within the housing [0031] but is silent as to the material of the inductance coil. However, Leysieffer discloses a receiver coil of an implantable device is preferably made of precious metals (col. 2, lines 55-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the receiver inductance coil in the device of Koskowich, or Koskowich in view of Bendsen, from precious metals, such as gold, due to their high electrical conductivity and outstanding biocompatibility, as taught by Leysieffer (col. 2, lines 58-61).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich or Koskowich in view of Bendsen as applied to claim 23 above, and further in view of Tulgar (US 2006/0142822 A1).
Claims 33 and 34; Koskowich, or Koskowich in view of Bendsen, is silent as to the inductance coil being a copper coil having at least 1000 turns. However, Tulgar discloses a passive induction receiving coil 3 made from 1000 turns of enameled copper wire [0014-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich or Koskowich in view of Bendsen as applied to claim 23 above, and further in view of Bowen (US 2008/0130867 A1).
Claims 46 and 57: Koskowich discloses the external component includes a second inductance coil 80 (fig. 4) but is silent as to the external component including a smart phone in signal communication with the second inductance coil/external component. However, Bowen discloses an external device for communicating with a hearing aid comprising a smart phone including a second inductance coil 204 which provides an electromagnetic signal that is picked up by the inductance coil in the hearing aid [0015 and 0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external component including the second inductance coil in the system of Koskowich or Koskowich in view of Bendsen as a smart phone in order to allow the hearing prosthesis user to more effectively use a mobile phone since typical speakers from phone handsets may be difficult for hearing aids to pick up, as taught by Bowen [0002].

Claims 35, 47, 50, 51, 53, 56, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich or Koskowich in view of Bendsen as applied to claims 23 and 27 above, and further in view of Westerkull (US 2004/0032962 A1).
Claim 35: Koskowich, or Koskowich in view of Bendsen, as applied to claim 27, discloses the housing is configured to be implanted in a head of a person, for example in the cochlear wall [0041] but also discloses the implantable hearing prosthesis is not limited to the embodiments disclosed [0020] and may be implanted in “another suitable location” [0041]. Koskowich, or Koskowich in view of Bendsen, fails to disclose the housing is configured to be implanted via securement to the skull behind a location of an outer ear of the head. However, Westerkull discloses a hearing prosthesis comprising an implantable component 5 comprising a housing (box) enclosing a coil for receiving a transcutaneous signal via induction and a vibratory apparatus 7 [0019]. The housing is configured to be implanted in a head of a person via securement to a skull in the head behind a location of an outer ear of the head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing prosthesis of Koskowich, or Koskowich in view of Bendsen, such that the implantable component is configured for securement to the skull behind a location of an outer ear of the head, as taught by Westerkull, as opposed to in the cochlear wall, because Koskowich discloses the implantable hearing prosthesis is not limited to the embodiments disclosed [0020] and the microactuator may be coupled to other suitable locations in the patient [0041] and Westerkull discloses the claimed skull location is another known location for an implantable hearing aid transducer that receives power and audio signal information through magnetic induction, and has the advantage of not requiring advanced surgery [0001, 0019, and 0024].
Claim 47: Koskowich, or Koskowich in view of Bendsen, as applied to claim 27, discloses the housing is implanted in a head of a person, for example in the cochlear wall [0041] but also discloses the implantable hearing prosthesis is not limited to the embodiments disclosed [0020] and may be implanted in “another suitable location” [0041]. Koskowich, or Koskowich in view of Bendsen, fails to disclose the housing is implanted in a head of the person via securement to a skull behind a location of an outer ear of the head. However, Westerkull discloses a hearing prosthesis comprising an implantable component 5 comprising a housing (box) enclosing a coil for receiving a transcutaneous signal via induction and a vibratory apparatus 7 [0019]. The housing is implanted in a head of a person via securement to a skull in the head behind a location of an outer ear of the head, wherein the housing is secured to the skull by a threaded bone fixture 8 lying on a longitudinal axis of the housing at a bottom of the housing that corresponds to a skull facing side of the housing (fig. 1 and [0019-21]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing prosthesis of Koskowich, or Koskowich in view of Bendsen, such that the implantable component is configured for securement to the skull behind a location of an outer ear of the head by a threaded bone fixture, as taught by Westerkull, as opposed to the cochlear wall, because Koskowich discloses the implantable hearing prosthesis is not limited to the embodiments disclosed [0020] and the microactuator may be coupled to other suitable locations in the patient [0041] and Westerkull discloses the claimed skull location is another known location for an implantable hearing aid transducer that receives power and audio signal information through magnetic induction, and has the advantage of not requiring advanced surgery [0001, 0019, and 0024]. Although not explicitly shown by Westerkull, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 50: Koskowich, or Koskowich in view of Bendsen, in view of Westerkull as applied to claim 47 above, discloses a housing with a width greater than its height and which is a biocompatible housing without openings through the structure of the biocompatible housing (Westerkull figs. 1-2, “box” 5 [0019]).
Claim 51: Koskowich discloses the external component is a wearable portion 12 including the second inductance coil 80 ([0024] and fig. 4), however Koskowich, or Koskowich in view of Bendsen, fails to disclose the external component comprising a headpiece and a magnet, the second inductance coil and the magnet being located in the headpiece, which is configured to be located in its entirety away from an ear of a recipient of the hearing prosthesis wherein the headpiece is configured to be held against the head of the recipient by the magnet. As noted in the rejection of claim 47 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing prosthesis of Koskowich, or Koskowich in view of Bendsen, as disclosed with respect to claim 27, such that the implantable component is configured for securement to the skull behind a location of an outer ear of the head, as taught by Westerkull. Westerkull further discloses the external component is a headpiece containing the second inductance coil and a magnet, the headpiece being located in its entirety away from an ear system of a recipient of the hearing prosthesis, the headpiece being configured to be held against the head of the recipient by the 
Claim 53: Koskowich, or Koskowich in view of Bendsen, in view of Westerkull as applied to claim 50 above, discloses the housing has a width greater than its height (figs. 1-2) but fails to specifically disclose the width that is at least thrice that of its height. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing in the apparatus of Koskowich, or Koskowich in view of Bendsen, in view of Westerkull with a width at least thrice that of the height since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Koskowich, or Koskowich in view of Bendsen, in view of Westerkull would not operate differently with the claimed width (the housing would still house the coil and inductively couple with the external device) and such a housing would have a relatively widened, disk-like shape suitable for implantation over the skull, as in Westerkull. Furthermore, Applicant has not disclosed a width that is at least thrice that of the height is critical.
Claim 56: Koskowich, or Koskowich in view of Bendsen, in view of Westerkull, as applied to claim 51 above, teaches the external component includes a headpiece and a magnet and also teaches the implantable component includes a second magnet (the external and implanted components are attached by means of magnetic force action there-between; a magnet may be located in the external and the implanted component [0025]). This magnetic interaction holds the second inductance coil of the external component against the head of the recipient (Westerkull fig. 1).
Claim 59: in the combination of Koskowich, or Koskowich in view of Bendsen, in view of Westerkull applied to claim 35 above, the hearing prosthesis secured to the skull behind a location of an outer ear is a bone conduction device (Westerkull abstract).
Claim 60: in the combination of Koskowich, or Koskowich in view of Bendsen, in view of Westerkull applied to claim 35 above, the implantable passive resonant component of the hearing prosthesis is an implantable component of an active transcutaneous bone conduction device (Westerkull abstract). Furthermore, the housing is configured to be implanted in a head of a person behind a location of an outer ear of the head, between skin of the human and an outer surface of the skull, and secured at the location, the securement being via a threaded bone fixture 8 screwed in the skull (Westerkull fig. 1 and [0018]).

Claims 48, 49, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich, or Koskowich in view of Bendsen, as applied to claim 23 above, and further in view of Ball (US 5800336).
Claim 48: Koskowich, or Koskowich in view of Bendsen, as applied to claim 23 above, discloses inductive coupling between an implanted passive resonant component and an external 
Claim 49: in the combination of Koskowich, or Koskowich in view of Bendsen, in view of Ball, as applied to claim 48 above, the vibratory electrical capacitive apparatus is a piezoelectric component 310 that supports a counterweight 306 inside a housing 302. The hearing prosthesis is configured to move the counterweight within the housing in an oscillating manner via the piezoelectric component so as to create vibrations that are then transferred from 
Claim 54: in the combination of Koskowich, or Koskowich in view of Bendsen, in view of Ball, as applied to claim 48 above, the housing comprises a sealed rectangular capsule 302 (Ball fig. 13 and col. 17, lines 26-27), however Ball fails to disclose whether the housing in fig. 13 consists of two titanium bodies welded together to form a hermetically sealed housing. Ball discloses another embodiment of a sealed housing consisting of two titanium bodies welded together to form a hermetically sealed housing (fig. 6E, col. 13, lines 26-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of the transducer taught by Ball in fig. 13, and used to modify the combination of Koskowich, or Koskowich in view of Bendsen applied to claim 48, to consist of two titanium bodies welded together to form a hermetically sealed housing, as taught by Ball in fig. 6E, in order to facilitate insertion of the transducer components during assembly of the device and limit the number of openings to be hermetically sealed.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich, or Koskowich in view of Bendsen, as applied to claim 23 above, as evidenced by Fischell and further in view of Ball.
Claim 58: Koskowich discloses the implantable passive resonant component includes an LC circuit of which the vibratory electrical capacitive apparatus and the inductance coil are a part wherein the vibratory electrical capacitive apparatus is a piezoelectric material (LC circuits are made up of an inductor and a capacitor; the coil 92 forms the inductor and the piezoelectric 
However, Ball teaches actuating a piezoelectric element of a transducer 100, coupled to the middle ear near the cochlea, to generate vibrations via a counterweight coupled to the piezoelectric element and transmitting the vibrations to the ear via bone conduction (figs. 25A-B, col. 25, lines 42-52 and line 66 - col. 26, line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable component of Koskowich, or Koskowich in view of Bendsen, to comprise a piezoelectric transducer that transmits vibrations to the ear via bone conduction, as taught by Ball, rather than a piezoelectric transducer that transmits vibrations via a membrane in contact with cochlear fluid, as such a modification amounts to simple substitution of one known type of acoustic vibration transmission (a membrane in contact with a fluid) for another (bone conduction) to yield the predictable result of evoking hearing.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich, or Koskowich in view of Bendsen, as applied to claim 23 above, and further in view of Kristiansen (US 2009/0029646 A1).
Claim 55: Koskowich discloses the inductance coil comprises a magnetic core 96, however Koskowich, or Koskowich in view of Bendsen, fails to disclose the inductance coil being part of an assembly that establishes an air-core inductor. Kristiansen discloses an air core as a known alternative to a magnetic core in an electromagnet for magnetic induction, and that the choice of core may be decided according to the transmission distance, cost tissues, power consumption restraints, etc… [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic core of the hearing assembly disclosed by Koskowich, or Koskowich in view of Bendsen, with an air core, as taught by Kristiansen, as such amounts to simple substitution of one known type of inductance coil core for another to achieve the predictable result of inductive coupling between two coils in close proximity. Such a choice will depend on at least the transmission distance, cost tissues, and power consumption restraints, as taught by Kristiansen.

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskowich, or Koskowich in view of Bendsen, in view of Westerkull as applied to claim 60 above, and further in view of Håkansson (EP 2094029 A2) and Andersson (US 2010/0298626 A1).
Claim 62: Koskowich, or Koskowich in view of Bendsen, in view of Westerkull, as applied to claim 60 above, discloses the implantable passive resonant component of the hearing prosthesis is an implantable component of an active transcutaneous bone conduction device (Westerkull abstract). Koskowich further discloses the vibratory apparatus is a piezoelectric bender [0025 and 0031] and that the piezoelectric bender and the inductance coil are part of the same circuit (fig. 4, coil 82 and piezoelectric transducer 46 are part of the same circuit). Westerkull further discloses the hearing prosthesis includes a magnet 10 attached to the housing, the inductance coil extending about a longitudinal axis of the magnet in a circular fashion (fig. 1, coil not labeled but shown in the cross-section of the implanted component surrounding the magnet 10; implantable component is circular [0023]). The magnet is configured to magnetically retain an external component 1 that includes an external inductance coil and a permanent magnet against skin of a recipient of the hearing prosthesis so that the external component can inductively communicate with the inductance coil in the housing [0018-19 and 0025].
Westerkull fails to explicitly disclose the magnet 10 is a permanent disk magnet, however Håkansson discloses an implantable component of a hearing prosthesis comprising a permanent disk-shaped magnet 32b for securing an external component of the prosthesis against the skin of a recipient using a magnetic attraction force (fig. 3c and col. 6, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnet in the hearing prosthesis of Koskowich, or Koskowich in view of Bendsen, in view of Westerkull, as a permanent disk magnet, as taught by Håkansson as a form of simple substitution of one known magnetic element for another in order the achieve the predictable result of securing the external component against the skin through magnetic attraction.
.
Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.
Applicant submits, on p. 10, with respect to the rejection of claim 53 under 35 USC 112(a) "what rule/MPEP provision are you using to support your position? Why must we have stated that the drawings are to scale?" and further submits that the rejection is improper because all that has been listed is a set of facts but no rules applied. The examiner respectfully disagrees. Since the original disclosure does not provide any dimensions and does not indicate the drawings are to scale, a specific ratio of width to height is new matter. (see MPEP 2125 II "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
Applicant submits, on p. 11, with respect to the rejection of claim 55 under 35 USC 112(a) "here is the air-core inductor" and reproduces fig. 5 from the drawings with no further evidence or remarks that the figure shows an air core inductor other than "the person of ordinary skill in the art would have recognized this". The examiner maintains that an "air core inductor" is not described in the specification. The lack of a description of a core in fig. 5 is not evidence that the device comprises and air core inductor.
Applicant’s remarks, on p. 11-12, with respect to the rejections of claims 39 and 41 under 35 USC 112(b), are moot in light of the amendments removing the term “at least”.
Applicant submits, on p. 12-13, with respect to the rejection of claim 39 under 35 USC 112(b), that the limitation "without conversion whatsoever" is "so understandable that you say it cannot be done" and is therefore not indefinite. The examiner notes that while the term "without conversion whatsoever" is understandable, the presence of such a limitation renders the claim indefinite because it is unclear how a transcutaneous link can be established without conversion whatsoever since ambient sounds must be converted in order to be transmitted as data, and the claim recites a microphone to transduce (convert) the captured sounds into respective signals 
Applicant’s remarks, on p. 13-14, with respect to the rejection of claims 47 and 51 under 35 USC 112(b), are moot in light of Applicant’s amendments.
Applicant submits, on p. 14-15, that the 101 rejections in a separate, unrelated case were reversed by the PTAB. Since Applicant has not pointed out the specific errors with respect to the 101 rejections in the current case, these arguments are unpersuasive.
Applicant submits, on p. 15-16, with respect to the rejection of claim 23, that the “may” in Koskowich refers to placement and not that the matching circuit is optional and cites paragraph [0030] as evidence. The examiner respectfully disagrees. The fact that a location is specified for where the matching circuit “may” be included is not evidence that the matching circuit is required and that merely the location is optional. There merely means that a person of ordinary skill in the art may, or may not, include a matching circuit at this location. 
Applicant submits, on p. 16, with respect to claim 23, that there is no evidence or rationale that one of ordinary skill in the art would have recognized that this would not increase the power requirements. The examiner notes that passive electrical components, by definition, do not require any electrical power to operate, therefore the conclusion that using a matching circuit with only passive components would not increase the power requirements of the device is supported.
Applicant submits, on p. 16, that Bendsen does not show that an electrical matching circuit can be made up of only passive components and there is no electrical matching circuit in 
Applicant submits, on p. 16-19, Koskowich is non-enabling because the USPTO asserts the entire housing is made of titanium and states “assuming that is correct, this is not enabling” in light of Evidence Appendix D - Cochlear Implant System, Product Information. Applicant submits this document discloses a two piece housing where the top piece is made of Zirconia and “this device would have been made out of titanium in its entirety if titanium did not interfere with the inductance signal.” The examiner first notes that the office action does not state the entire housing is made of titanium. The office action states “the vibratory apparatus and the inductance coil are encased in a titanium housing 54”. Secondly, the Appendix D document nowhere states or implies the device “would have been made out of titanium in its entirety if titanium did not interfere with the inductance signal”; this appears to be solely the opinion of Applicant. The fact that Zirconia is transparent to radio waves or that another unrelated reference uses a different kind of housing is not evidence of a defect with the housing of Koskowich.
Applicant submits, on p. 19-21, that titanium housings can act as an electromagnetic shield, as evidenced by Appendix E, therefore the prior art reference is “non-enabling on its face.” Applicant has not provided any arguments or remarks as to why the fact that titanium housing can act as an electromagnetic shield would render the current device non-enabled. Such an argument would also appear to mean that Applicant’s invention, which also uses a titanium housing and transmits a transcutaneous signal through the titanium housing, is non-enabling on its face.
Applicant submits, on p. 21-22, there is no support that it would be obvious to combine Koskowich and Bendsen because “Koskowich would work perfectly fine without the stuff from Bendsen” and Koskowich did not think to use Bendsen. The examiner respectfully disagrees. The office action provides a clear motivation to incorporate the teachings of Bendsen into Koskowich. There need not be a “problem” recognized in a prior art reference in order to properly modify or combine one reference with a secondary reference.
Applicant submits, on p. 22, the combination of Koskowich in view of Bendsen would not be enabled. Applicant first notes “Koskowich has a control circuit from the signal processor that controls Z. That is not in Koskowich”. It is unclear how something can be disclosed by Koskowich and not be in Koskowich, therefore this argument is not persuasive.
Applicant submits, on p. 22 there is no support for the quoted portion of the office action, referring to claims 36 and 38. The examiner respectfully disagrees. Koskowich discloses the driving coil is energized by an audio frequency electrical signal generator, therefore the transmitted signal is in the audio frequency range. It therefore would have been obvious to establish the self-resonant frequency below 20 kHz so that it is also in the audio frequency range.
Applicant submits, on p. 23, the office action provides no support for the statement that there are no feedthrough passages. The examiner respectfully disagrees. Koskowich discloses “everything is housed in a unitary module with no cables extending from it” in [0029] and further illustrates the housing in fig. 5 with no feedthrough passages.
Applicant submits, on p. 23, “there is no support that the vibratory apparatus vibrates at the recited frequencies”. It is unclear to which claim or portion of the rejection this statement refers.
Applicant submits, on p. 23, “fig. 4 and 5 do not show what is behind these components”. It is unclear what argument Applicant is trying to make, though it appears Applicant is implying there could be a battery or other power source behind the components shown in figs. 4 and 5. The examiner respectfully disagrees. Fig. 4 is a system block diagram of the partially implantable hearing aid system [0029] and is not a cross-section of the actual device. Fig. 5 is an elevational diagram illustrating the device in accordance with fig. 4 [0031]. These are complete illustrations of the device and illustrate the whole system; no battery or other power source is shown and it would not make sense for these elements to be present but not illustrated or described in any part of Koskowich.
Applicant submits, on p. 23, “Devices that operate at audio frequencies but use higher frequencies are ubiquitous. The Office Action seems to point to an audio frequency electrical signal generator. However, this is not recognized structure in the art and is not described in Koskowich. Thus, the disclosure of this is not sufficient to establish the rejection.” It is unclear to which claim Applicant is referring when they state “the disclosure of this is not sufficient to establish the rejection”. Also, Applicant has not provided any evidence that an audio frequency electrical signal generator is not recognized structure in the art.
Applicant submits, on p. 23, the art (it is unclear which reference(s) Applicant is referring to with the phrase “the art”) teaches the use of 5 MHz and higher frequency transcutaneous links and that Koskowich discloses 300 MHz. The examiner notes that Koskowich teaches the use of 300 MHz when discussing RF transmission at ultra-high frequencies. This is a separate embodiment from that relied upon in the rejection, which uses magnetic coupling at audio frequencies rather than RF transmission.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791